Citation Nr: 0632538	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-16 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1945 to September 
1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A motion to advance this case on the Board's docket, which 
was received by the Board on June 12, 2006, was granted by 
the Board on August 6, 2006 for good cause.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

Bilateral sensorineural hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
active service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of a July 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant, issued prior to the 
initial AOJ decision, which informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence, as well as 
requested that he submit any additional evidence pertaining 
to the claim.  The Board observes that the aforementioned 
letter did not provide the veteran with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  However, 
despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot

With regard to the duty to assist, the claims file contains 
the veteran's separation examination report,  private and VA 
treatment records, and VA examination reports.  The veteran's 
service medical records are unavailable, having been 
destroyed in a fire at the National Personnel Records Center 
records center in 1973. The Board recognizes that there is a 
heightened obligation to assist the appellant in the 
development of his case, a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  The claims file contains the veteran's statements in 
support of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.  The threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 
155, 157 (1993).  

Analysis

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  However, for the reasons 
stated below, the Board finds that a grant of service 
connection is not warranted.

In order to establish service connection on a nonpresumptive 
direct incurrence basis, the veteran must provide evidence of 
a current disability, an in-service injury or disease, and a 
nexus between the current disability and an in-service injury 
or disease.  The record establishes that current hearing loss 
"disability" for VA purposes has been demonstrated 
subsequent to service, on VA audiometric examination in 
October 2003 and July 2004.  However, there is no evidence of 
record that demonstrates that the veteran sustained hearing 
loss in service.  The Board recognizes that the veteran's 
service medical records have been reported to be unavailable.  
Nevertheless, a report of his September 1948 separation 
examination, which is of record, demonstrates that on 
whispered voice hearing evaluation, the veteran's hearing was 
15/15, bilaterally.  Moreover, records from the Surgeon 
General's Office also do not demonstrate that the veteran had 
hearing loss while in service.  The Board notes that the 
veteran was provided the opportunity to submit alternate 
forms of evidence to show that he incurred hearing loss in 
service, but there is no corroborating documentation in the 
record to support his contention.

The Board observes that the veteran alleges that his hearing 
loss disability was incurred in service as a result of 
artillery fire and loud explosions.  The veteran's September 
1948 Honorable Discharge certificate reflects that the 
veteran participated in the Normandy, Northern France, 
Rhineland, Ardennes, and Central Europe Campaigns and that he 
received the EAMET Ribbon, with five Bronze Campaign Stars.  
Therefore, based on this information of record, the Board 
finds that it would be consistent with the circumstances of 
the veteran's service to be exposed to artillery noise while 
in service.  Thus, in resolving all benefit of doubt in the 
veteran's favor, the Board concedes that the veteran was 
exposed to noise trauma in service.  See 38 U.S.C.A. § 1154 
(a) (West 2002).

The Board notes that the lack of demonstration of hearing 
loss while in service does not necessarily preclude the 
establishment of service connection.  In this regard, because 
there were no audiometric test findings reported on the 
September 1948 separation examination, service connection 
could still be established if it is shown that the veteran's 
current hearing loss disability is related to service.  See 
38 C.F.R. § 3.303(d),  See, Hensley v. Brown, 5 Vet. App. 155 
(1993).  

However, the Board observes that the record does not 
establish that the veteran's current bilateral hearing loss 
disability is etiologically related to noise exposure in 
service.  In this regard, bilateral hearing loss disability 
was initially demonstrated in 1975, many years after the 
veteran's discharge from service.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  
Moreover, it is significant to point out that in October 
2003, a VA examiner, after a review of the veteran's claims 
file and an audiological evaluation opined that the veteran's 
hearing loss was not likely related to combat-related noise.  
According to the examiner, the veteran was discharged with a 
normal whisper test (although he did acknowledge that such 
test had) limitations in its accuracy) and his claims file 
was unremarkable in terms of any hearing complaints 
throughout the years.  The examiner further indicated that 
the veteran, who reported a history of post-service exposure 
to heavy equipment and machinery noise without ear 
protection, was exposed for a period of time to loud noise on 
the job and that it was his opinion that such exposure was 
more related to the veteran's hearing loss than events in 
service.  Similarly, a VA examiner in July 2004 opined that 
the veteran's hearing loss was not a result of any activity 
during military service.  According to the examiner, his 
decision, which took into account the fact that that 
whispered voice tests could overlook high frequency hearing 
loss, was based on the fact that the veteran's separation 
examination showed normal bilateral hearing.  The examiner 
further indicated that although the hearing test done in July 
1975 showed a hearing loss at 4000 Hertz, this was when the 
veteran was 51 years old and 27 years after he had been 
separated from service.

The Board acknowledges that in June 2004, a private examiner, 
who indicated that the veteran had been seen in his office in 
July 1975, stated that the veteran reported a history of 
being exposed to a lot of noise while in the service.  The 
examiner further opined that sensorineural hearing loss with 
which the veteran was diagnosed was consistent with noise 
exposure and his history of noise in the military.
However, in weighing the probative value of this examiner's 
opinion, the Board observes that the examiner reported that 
he relied on a lay history provided to him by the veteran and 
there is no evidence that he reviewed the veteran's claims 
file in conjunction with examination and opinion.  The 
private physician also did not address the absence of 
demonstration of impaired hearing ability for almost 30 years 
following service.  Therefore, the Board finds that the June 
2004 opinion is speculative and not probative, competent 
medical evidence. 

Accordingly, in the absence of any evidence to the contrary, 
the Board finds that the veteran is not entitled to a grant 
of service connection on a nonpresumptive direct basis.

In order to establish service connection on a presumptive 
basis, the veteran's sensorineural hearing loss must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his service.  In this 
case, the first clinical documentation of bilateral hearing 
loss was in 1975, many years after service.  As such, the 
Board finds that presumptive service connection is not 
warranted under the provisions of 38 U.S.C.A. §§ 1101 and 
1112 (West 2002) or 38 C.F.R. §§ 3.307 and 3.309 (2006).

In conclusion, although the veteran asserts that his current 
bilateral hearing loss disability is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence of 
record, including the October 2003 and July 2004 VA medical 
opinions, is of greater probative value than the veteran's 
statements in support of his claim.  Although the Board 
concludes that the evidence is sufficient to establish that 
the veteran sustained acoustic trauma in service, the 
competent evidence of record fails to establish that current 
bilateral hearing loss disability is related to such incident 
in service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss disability.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


